Name: 91/52/EEC: Commission Decision of 14 January 1991 concerning certain protection measures relating to contagious bovine pleuropneumonia in Portugal
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  Europe;  agricultural policy
 Date Published: 1991-02-06

 Avis juridique important|31991D005291/52/EEC: Commission Decision of 14 January 1991 concerning certain protection measures relating to contagious bovine pleuropneumonia in Portugal Official Journal L 034 , 06/02/1991 P. 0012 - 0013COMMISSION DECISION of 14 January 1991 concerning certain protection measures relating to contagious bovine pleuropneumonia in Portugal (91/52/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10 thereof, Whereas outbreaks of contagious bovine pleuropneumonia have occurred in 1983 in the territory of Portugal, and an eradication campaign was immediately instituted and it was agreed that Portugal would not enter bovine animals into intra-Community trade; Whereas the Portuguese authorities have requested that the situation be examined with a view to opening up certain parts of the territory for intra-Community trade in bovines; Whereas a Community mission has recently visited Portugal to examine and report on the situation; Whereas the members of the Community mission in their report have recommended that parts of the national territory of Portugal may be opened up for intra-Community trade under certain conditions; Whereas the authorities of Portugal have engaged themselves to implement national measures that are necessary to guarantee the efficient implementation of the Decision; Whereas it is necessary to amend the health certificate for trade between Member States of the EEC in relation to bovine animals for breeding or production; Whereas the Commission will follow developments in the situation; whereas this Decision may be amended in the light of such developments; Whereas the conditions under which intra-Community trade in bovines intended for breeding and production is carried out are laid down in this Decision; Whereas the measures provided for in the Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Portugal shall not send to other Member States live cattle coming from those parts of its territory listed in the Annex. 2. Portugal shall not send to other Member States live cattle for breeding and production coming from those parts of its territory outside those listed in the Annex unless: - the animals come from a herd all of whose animals over 12 months of age have been subjected to a serological test for contagious bovine pleuropneumonia during the previous 12 months and have given no reactions, and - the animals themselves have been subjected to a serological test for contagious bovine pleuropneumonia and have not given any reactions within 30 days prior to the date of loading. Article 2 The health certificate provided for in Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (2), accompanying cattle intended for breeding or production and sent from Portugal must include the following statement: 'Live cattle in accordance with Commission Decision 91/52/EEC on contagious bovine pleuropneumonia.' Article 3 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 4 This Decision is addressed to the Member States. Done at Brussels, 14 January 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No 121, 29. 7. 1964, p. 1977/64. ANNEX The districts in the following regions: Infected Region Region of Entre Douro e Minho Region of Beira Litoral Buffer Region Region of TrÃ ¡s-os-Montes Montalegre, Boticas, Vila Pouca de Aguiar, Vila Real, Santa Marta de Penaguiao, Mesao Frio, Lamego, Armamar, TabuaÃ §o, S. Joao da Pesqueira, Vila Nova de Foz CÃ ´a, Peso da RÃ ©gua, Sabrosa, Carrazeda de Ansiaes and Meda Buffer Region Region of Beira Interior Trancoso, Fornos, Celorico, Gouveia, Seia, Manteigas, Covilha, Fundao, Oleiros and Serta Buffer Region Region of Ribatejo e Oeste Ferreira do ZÃ ªzere, Vila Nova de OurÃ ©m, Leiria, Marinha Grande, Batalha, Vila de Rei and Tomar